DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The originally filed specification does not provide clear support for an “optical element”. 

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an “optical element” in claims 2, 3, and 12. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 


Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 5-10, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibson et al. (US 20180314325). 

As to claim 1, Gibson discloses an eye-tracking electronic device (Fig. 2) comprising: 
a scanner (Fig. 2(206): scanning microelectromechanical systems (MEMS) system, [0018]); 
at least two photodetectors (Fig. 2(208a, 208b)) configured to generate electric pulses when a scanning line reflected from a cornea is incident thereon ([0018] – [0019]: the infrared light scans across the eye, each photodetector receives light that is scattered by the cornea), [0020] – [0022]: photodetectors output voltage signals (electrical pulses)); and 
at least one processor ([0039]) configured to: 
generate at least one scanning line through the scanner (Fig. 2, [0018]: light emitted by the infrared light source 204 is received at a scanning MEMS mirror system 206, [0019]), 
radiate the at least one scanning line to the cornea (Fig. 2, [0018]: light is scanned across the eye 202, [0019]), and 
determine a direction of a gaze based on time information when the at least two photodetectors generate the electrical pulses (Fig. 5A, [0018] – [0019]: the infrared light scans across the eye, each photodetector receives light that is scattered by the cornea, [0022]: determine eye gaze direction based on voltage signals (electrical pulses)). 

As to claim 5, Gibson teaches the eye-tracking electronic device of claim 1, wherein the determining of the direction of the gaze comprises determining an angle of a position of the cornea ([0019], [0021] – [0022]: scan angles, [0025]). 
As to claim 6, Gibson teaches the eye-tracking electronic device of claim 1, wherein the at least one processor is further configured to: digitalize the electric pulses, and determine the direction of the gaze based on time information at which the digitalized electric pulses are generated (Fig. 5A, [0022]: digital signal). 
As to claim 7, Gibson teaches the eye-tracking electronic device of claim 6, wherein the at least one processor is further configured to digitalize the electric pulses by comparing the electric pulses with a set reference value ([0022]: reference voltage at each comparator can be set to any suitable value). 
As to claim 8, Gibson teaches the eye-tracking electronic device of claim 1, wherein the at least one processor is further configured to determine the direction of the gaze based on a time when the electric pulses are generated respectively by the at least two photodetectors and a generation time interval ([0022]: each glint having a corresponding time value). 
As to claim 9, Gibson teaches the eye-tracking electronic device of claim 1, wherein the at least one processor is further configured to determine the direction of the gaze based on a scanning speed of the scanner ([0027] – [0028]: variable sample rate to compensate for the variable mirror speed of the scanning MEMS).

As to claims 10 and 14-18, it is the operation performed by the apparatus of claims 1 and 5-9. Please see claims 1 and 5-9 for detail analysis.  

As to claim 19, it is the instructions stored on a non-transitory computer-readable recording medium that performs the function of claim 1. Please see claim 1 for detail analysis.  

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 2-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (US 20180314325) in view of Sarkar (US 20170276934).

As to claim 2, Gibson teaches the eye-tracking electronic device of claim 1, wherein the scanner comprises: 
a light source (Fig. 2(204): infrared light) configured to generate the at least one scanning line. 
Gibson does not expressly teach an optical element configured to convert the at least one scanning line to form a scanning area of a linear shape perpendicular to a scanning direction. 
Sarkar teaches an optical element (Fig. 6B(610)) configured to convert the at least one scanning line to form a scanning area of a linear shape perpendicular to a scanning direction ([0020]: optical element is a diffractive element, such as a Fresnel lens, holographic element, etc., which is formed on the surface of the scanning mirror, [0102] – [0104]: scanning mirror 606 includes circular mirror 608, which includes integrated optical element 610). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gibson’s eye-tracking electronic device by incorporating Sarkar’s idea of including an optical element in the scanning mirror in order to convert the input signal into a light pattern and improve tracking algorithms (see Sarkar: [0020], [0104]). 
As to claim 3, Gibson (as modified by Sarkar) teach the eye-tracking electronic device of claim 2, wherein the light source and the optical element each rotate around at least one axis (Gibson: Fig. 2, [0021], Sarkar: Fig. 6B). 
As to claim 4, Gibson (as modified by Sarkar) teach the eye-tracking electronic device of claim 2, wherein the scanner further comprises a scanner mirror configured to reflect the converted at least one scanning line and rotate around at least one axis (Gibson: Fig. 2, [0021], Sarkar: Fig. 6B). 
As to claims 11-13, it is the operation performed by the apparatus of claims 2-4. Please see claims 2-4 for detail analysis.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628